DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on November 4, 2022 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 11, 13, 14, 17, 18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Wróbel MS. Non-invasive blood glucose monitoring with Raman spectroscopy: prospects for device miniaturization. MS&E. 2016 Jan;104(1):012036., cited in IDS, hereinafter “Wrobel”, and further in view of Iwami et al, (JP 2002-98636), cited in IDS, references to machine translation, hereinafter “Iwami”.
Regarding claim 1, Wrobel teaches an analyte detection apparatus (abstract, Figs. 1-2), the apparatus comprising
a radiation source (Fig. 1, ref LS, laser) for irradiating a sample (page 3, Sec. 3.1);
a receiver (ref SP, spectrometer), to receive an optical Raman spectrum of radiation transmitted back from the sample in response to the received radiation from the source (page 3, Sec. 3.1, 3.2),
wherein the receiver comprises a plurality of different types of analysis device each arranged to receive a selected part of the received Raman optical spectrum transmitted back from the sample such that the apparatus includes at least one of a first type of analysis device and at least one of a second different type of analysis device (Fig. 2, page 4, Sec. 4.1, set of photodiodes with band-pass filters, filtering different spectrum), 
wherein the apparatus includes at least one CCD-based spectrometer (page 3, Sec. 3.1, page 4, Sec. 4.1).
Wrobel is silent regarding wherein the apparatus includes at least one CMOS-based spectrometer, and at least one photodiode.
However, Iwami teaches a spectrometer (abstract, Fig. 1) including wherein the apparatus includes at least one CCD-based spectrometer (ref 2A, paragraphs [0008], [0019]), at least one CMOS-based spectrometer (ref 2B, paragraphs [0008], [0019]), and at least one photodiode (paragraphs [0021]-[0022] (The claim as written does not require any special type of photodiode.  Therefore a photodiode that is part of the CCD or CMOS line sensor encompasses the claimed subject matter).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Wrobel with the teaching of Iwami by including wherein the apparatus includes at least one CCD-based spectrometer, at least one CMOS-based spectrometer, and at least one photodiode in order to receive light at different sensitives, paragraphs [0008]-[0009].
Regarding claim 2, Wrobel discloses comprising one or more filtration devices arranged to filter the received optical spectrum and direct designated components to particular ones of the plurality of different types of analysis devices (Fig. 2 and page 4, Sec. 4.1, describes filters directing to various photodiodes).
Regarding claim 11, Wrobel discloses wherein the apparatus is arranged to determine concentration of an analyte selected from the group including glucose, lactate, fatty acids, urea, carbamide, cholesterol, alcohol and hemoglobin (glucose, page 2, Sec. 3).
Regarding claim 13, Wrobel discloses a method of detecting an analyte (abstract, Fig. 1, Sec. 3), the method comprising:
irradiating a sample with optical radiation ( (page 3, Sec. 3.1);
receiving an optical Raman spectrum of radiation transmitted back by the sample in response to the received radiation from the source (page 3, Sec. 3.1, 3.2);
selectively coupling different parts of the received Raman spectrum to different analysis devices  including at least one of a first type of analysis device and at least one of a second different type of analysis device (Fig. 2, page 4, Sec. 4.1, set of photodiodes with band-pass filters, filtering different spectrum) wherein the apparatus includes at least one CCD-based spectrometer (page 3, Sec. 3.1, page 4, Sec. 4.1).
Wrobel is silent regarding wherein the apparatus includes at least one CMOS-based spectrometer, and at least one photodiode.
However, Iwami teaches a spectrometer (abstract, Fig. 1) including wherein the apparatus includes at least one CCD-based spectrometer (ref 2A, paragraphs [0008], [0019]), at least one CMOS-based spectrometer (ref 2B, paragraphs [0008], [0019]), and at least one photodiode (paragraphs [0021]-[0022] (The claim as written does not require any special type of photodiode.  Therefore a photodiode that is part of the CCD or CMOS line sensor encompasses the claimed subject matter).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Wrobel with the teaching of Iwami by including wherein the apparatus includes at least one CCD-based spectrometer, at least one CMOS-based spectrometer, and at least one photodiode in order to receive light at different sensitives, paragraphs [0008]-[0009].
Regarding claim 14, Wrobel discloses in which the method comprises filtering the received spectrum into two or more components and coupling a first of the components to the first type of analysis device and a second of the components to the second type of analysis device (Fig. 2 and page 4, Sec. 4.1, describes different types of filters directing to various photodiodes ).
Regarding claim 17, Wrobel discloses in which the first analysis device is a CCD-based spectrometer (page 3, Sec. 3.1, page 4, Sec. 4.1).
Regarding claim 18, Wrobel is silent regarding in which the second analysis device is a CMOS-based spectrometer.
However, Iwami teaches a spectrometer (abstract, Fig. 1) including in which the second analysis device is a CMOS-based spectrometer (ref 2B, paragraphs [0008], [0019]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Wrobel with the teaching of Iwami by including in which the second analysis device is a CMOS-based spectrometer in order to receive light at different sensitives, paragraphs [0008]-[0009].
Regarding claim 21, Wrobel discloses comprising determining the concentration of an analyte selected from the group including glucose, lactate, fatty acids, urea, carbamide, cholesterol, alcohol and hemoglobin (glucose, page 2, Sec. 3).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Wrobel and Iwami as applied to claim 1 above, and further in view of Von Basum et al. (WO 2008/026138 A2), cited in IDS, hereinafter “Von Basum”.
Regarding claim 3, Wrobel is silent regarding wherein the different types of analysis device have different levels of resolution.
However, Van Basum teaches spectral detection (abstract) including wherein the different types of analysis device have different levels of resolution (page 8, lines 5-7, 22-27).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Wrobel with the teaching of Von Basum by including wherein the different types of analysis device have different levels of resolution in order to record the spectrum at the desired resolution depending on the analyte and concentration.
Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over Wrobel and Iwami as applied to claim 1 above, and further in view of Van Basum and Sellar RG, Boreman GD. Comparison of relative signal-to-noise ratios of different classes of imaging spectrometer. Applied optics. 2005 Mar 21;44(9):1614-24, hereinafter “Sellar”.
Regarding claim 4, Wrobel is silent regarding wherein the different types of analysis device have different levels of resolution and different levels of signal-to-noise ratio.
However, Van Basum teaches spectral detection (abstract) including wherein the different types of analysis device have different levels of resolution (page 8, lines 5-7, 22-27).
Furthermore, Sellar teaches spectral detection (abstract) including wherein the different types of analysis device have different levels of signal-to-noise ratio (pages 1614-1616, Sec. 1 and 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Wrobel with the teaching of Van Basum and Sellar by including wherein the different levels of resolution and different types of analysis device have different levels of signal-to-noise ratio in order to record the spectrum at the desired signal-to-noise ratio depending on the analyte and concentration.
Claims 5-6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Wrobel and Iwami as applied to claim 1 and 2 above, and further in view Wang (US 2005/50264808), hereinafter “Wang”.
Regarding claim 5, Wrobel is silent regarding in which the one or more filtration devices include at least one tunable filtration device.
However, Wang teaches spectral detection (abstract) including in which the one or more filtration devices include at least one tunable filtration device (paragraphs [0004]-[0005]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Wrobel with the teaching of Wang by including in which the one or more filtration devices include at least one tunable filtration device in order to record the spectrum at the desired wavelength depending on the analyte and concentration.
Regarding claim 6, Wrobel is silent regarding wherein the at least one tunable filtration device comprises one or more of mechanically tuned filtration devices, electrically tuned filtration devices and acousto-optically tuned filtration devices.
However, Wang teaches spectral detection (abstract) including wherein the at least one tunable filtration device comprises one or more of mechanically tuned filtration devices, electrically tuned filtration devices and acousto-optically tuned filtration devices (paragraphs [0004]-[0005]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Wrobel with the teaching of Wang by including wherein the at least one tunable filtration device comprises one or more of mechanically tuned filtration devices, electrically tuned filtration devices and acousto-optically tuned filtration devices in order to efficiently tune the filters.
Regarding claim 10, Wrobel is silent regarding in which one or more of the selected parts of the received Raman optical spectrum is coupled to a dispersion member.
However, Wang teaches spectral detection (abstract) including in which one or more of the selected parts of the received Raman optical spectrum is coupled to a dispersion member (paragraph [0013]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Wrobel with the teaching of Wang by including in which one or more of the selected parts of the received Raman optical spectrum is coupled to a dispersion member in order to disperse the light and obtain the spectrum.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Wrobel and Iwami as applied to claim 13 above, and further in view of Von Basum.
Regarding claim 15, Wrobel is silent regarding comprising detecting the one or more components at different levels of resolution.
However, Van Basum teaches spectral detection (abstract) including comprising detecting the one or more components at different levels of resolution (page 8, lines 5-7, 22-27).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Wrobel with the teaching of Von Basum by including comprising detecting the one or more components at different levels of resolution in order to record the spectrum at the desired resolution depending on the analyte and concentration.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Wrobel and Iwami as applied to claim 13 above, and further in view of Sellar.
Regarding claim 16, Wrobel is silent regarding comprising detecting the one or more components at different levels of signal-to-noise ratio.
However, Sellar teaches spectral detection (abstract) comprising detecting the one or more components at different levels of signal-to-noise ratio (pages 1614-1616, Sec. 1 and 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Wrobel with the teaching of Sellar by including comprising detecting the one or more components at different levels of signal-to-noise ratio in order to record the spectrum at the desired signal-to-noise ratio depending on the analyte and concentration.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Wrobel and Iwami as applied to claims 13 and 18 above, in further view of Le Coarer, Etienne, et al. "Wavelength-scale stationary-wave integrated Fourier-transform spectrometry." Nature Photonics 1.8 (2007): 473-478, hereinafter “Le Coarer”
Regarding claim 19, Wrobel is silent regarding in which one or more of Fourier-wave Spectrometry and Stationary Wave Integrated Fourier Transform Spectrometry are used.
However, Le Coarer teaches spectrometry including in which one or more of Fourier-wave Spectrometry and Stationary Wave Integrated Fourier Transform Spectrometry are used (pages 1-4, introduction, Results).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Wrobel with the teaching of Le Coarer by including in which one or more of Fourier-wave Spectrometry and Stationary Wave Integrated Fourier Transform Spectrometry are used in order to reduce the volume of the spectrometer, as taught by Le Coarer (abstract).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Wrobel and Iwami as applied to claim 13 above, and further in view Wang.
Regarding claim 20, Wrobel is silent regarding in which one or more of the selected parts of the received Raman optical spectrum is coupled to a dispersion member.
However, Wang teaches spectral detection (abstract) including in which one or more of the selected parts of the received Raman optical spectrum is coupled to a dispersion member (paragraph [0013]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Wrobel with the teaching of Wang by including in which one or more of the selected parts of the received Raman optical spectrum is coupled to a dispersion member in order to disperse the light and obtain the spectrum.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC J BOLOGNA whose telephone number is (571)272-9282. The examiner can normally be reached Monday - Friday 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINIC J BOLOGNA/Primary Examiner, Art Unit 2877